internal_revenue_service department of the washington dc person to contact telephone number reter reply ep t date oct gos index no 07-v0 legend company m company n plan x fund d fund e fund f date g date h state y state z ladies and gentlemen this is in response to the letter dated submitted by your authorized representative on your behalf in which you request a letter_ruling as methodology to use in determining the basis of employer_securities distributed from a qualified_retirement_plan the following facts and representations support your ruling_request to the proper company m is the parent company of a controlled_group of trades_or_businesses within the meaning of sec_414 of the internal_revenue_code and was originally incorporated in state y successor was incorporated in state z trading of company m's common_stock commenced on date company m was founded in in in public its company m maintains plan x a profit-sharing_plan that is intended to comply with the requirements of code section plan x's related trust is represented to be tax- 40l a exempt under code sec_50l a participants to make both pre-tax and after-tax contributions and also provides for company m matching and profit-sharing contributions favorable determination_letter is dated march plan x's most recent plan xx permits prior to date g all participant and company m contributions to plan x were initially invested in fund d of plan x’s trust on an annual basis plan x participants could transfer within plan xx a portion of their fund p interests to one or more company n mutual funds plan x participant account balances invested in company n funds were valued and could be transferred between such funds on a daily basis were allocated on a quarterly basis to participant accounts cash accounting was applied in valuing the plan x participant accounts plan x were made in cash earnings and losses on the fund d’s assets all distributions from the pre-date g fund d held a variety of different investments including company m common_stock that had been contributed to plan x as profit-sharing contributions prior to date h shares of company m common_stock several times since fund d had accumulated big_number the stock has split of date h as except for the common_stock referenced above all other pre-date g contributions to plan x were in the form of cash the plan x’s trustee never used plan x assets to purchase company m stock and sold such stock on only three occasions were never earmarked or otherwise allocated to the individual accounts of plan x participants the company m stock was not segregated from the other investments in fund d the shares of company m stock held in fund d effective with date g plan x was amended and restated in its entirety to among several changes change the eligibility rules for participant pre-tax and after tax contributions and company m profit-sharing contributions additionally the plan x amendment was intended to give participants more flexibility in directing the investment of their accounts the amended and restated plan x eliminates fund d and gives plan x participants more choices regarding the investment of their accounts from investment funds including funds fe and f which held participants may now choose b cf company m stock profit-sharing allocation is automatically invested in fund e or fifty percent of a participant’s annual if the participant is age or older in fund f plan x participants may make one transfer per calendar_quarter into or out of fund f account held in fund e may be transferred to the other plan x funds after the participant attains age between the other plan x funds may be made on a daily basis plan x now permits participants to elect to receive distributions of their company m stock as shares of company m stock in lieu of cash assets ina participant's transfers in immediately prior to the initial allocation of shares on date g of company m stock on date g approximately percent of fund d was invested in company m common_stock connection with the elimination of fund d made an initial allocation of shares of company m common_stock to the accounts of plan x participants who had not attained age these initial allocations of shares of company m stock were in amounts equivalent to the smallest of account balance profit-sharing account or participant's interest in fund d be which their remaining account balances would be invested including fund f directed the investment of percent of their account balances and were credited to fund affected plan x participants then selected the funds in a participant's aggregate percent of the value of his or her plan x participants age and older percent of the value of percent of the a b c plan xx after the shares of company m common_stock were credited as described above to either fund e or fund f the unallocated shares remaining in the plan x trust were sold and the sale proceeds were invested in the other funds as required by the initial investment elections of plan xx participants since date g plan x's trust buys and ‘sells shares of company m stock only as required by participant investment elections and distribution requests contributes shares of its common_stock representing percent of its annual profit-sharing contribution shares of company m stock held in plan x's trust are allocated to individual plan x participant accounts and each plan x participant’s interest in either fund e or fund f is stated as a number of shares company m all based on the above facts and representations you through your authorized representative request the following letter_ruling a that under plan x as amended and restated the basis of previously unallocated shares of company m common_stock that were allocated to plan x participant accounts on date g may be determined under the moving average method described in sec_1 a -1 b ii da using date g as the time of distribution so that the basis assigned to any share of company m stock allocated to a plan x participant’s account on said date will be plan x’s average original cost_basis in all shares of company m commen stock held by plan x on date g ‘ with respect to your ruling_request code sec_402 provides that any amount actually distributed to any distributee by any employees’ trust described in code sec_401 a year of the distributee in which distributed under code sec_72 that is exempt from tax under code section shall be taxable to the distributee in the taxable code sec_402 d d provides in pertinent part that with respect to a lump sum distribution the taxable_amount is the amount of the distribution which exceeds the net_unrealized_appreciation attributable to that part of the distribution consisting of employer_securities sec_1_402_a_-1 i of the income_tax regulations provides that the amount of net_unrealized_appreciation in employer_securities which are distributed by a_trust is the excess of the market_value of such securities at the time of distribution over the trust’s cost or other basis for such securities sec_1 a -1 b ii of the regulations provides that the cost or other basis of a distributed employer_security shall be computed in accordance with whichever of the following rules is applicable a if a security was earmarked for the account of a particular employee at the time it was purchased by or contributed to the trust so that the cost or other basis of such security to the trust is reflected in the account of such employee such cost or other basis shall be used if b as of the close of each taxable_year of the trust or other specified period of time not in excess of consecutive calendar months the trust allocates among the accounts of participating employees all securities acquired by the trust during the period exclusive of securities art ae unallocated under a plan providing for allocation in whole shares only the cost or other basis to the trust of any securities allocated as of the close of a particular allocation period shall be the average cost or other basis to the trust of all securities of the same type which were purchased or otherwise acquired by the trust during such allocation period cost to the trust of securities included in a subsequent allocation period the actual cost to the trust of the securities unallocated as of the close of a prior allocation period shall be deemed to be the average cost or other basis to the trust of securities of the same type allocated as of the close of such prior allocation period for purposes of determining the average c in a case where neither a nor b of this subdivision is applicable if the trust fund or a specified portion thereof is invested exclusively in one particular type of employer_security of the employer_corporation and if during the period the distributee participated in the plan none of such securities has been sold except for the purpose of paying benefits under the trust or for the purpose of enabling the trustee to obtain funds with which to exercise rights which have accrued to the trust the cost or other basis to the trust of all securities distributed to such distributee shall be the total amount credited to the account of such distributee or such portion thereof as was available for investment in such securities reduced by the amount available for investment but uninvested on the date of distribution particular distributee a portion of the amount credited to his account is forfeited appropriate adjustment shall be made with respect thereto in determining the cost or other basis to the trust of the securities distributed and at the time of distribution to a if d in all other cases there shall be used the or other basis to the trust of all securities average cost of the employer_corporation of the type distributed to the distributee which the trust has on hand at the time of the distribution or which the trust had on hand on a specified inventory date which date does not precede the date of distribution by more than twelve calendar months if distribution includes securities_of_the_employer_corporation of more than one type or other basis to the trust of each type of security distributed shall be determined the employer_corporation on hand on a specified inventory date computed on the basis of their actual cost considering the securities most recently purchased to be those on hand or or on hand at the time of distribution shall be the average cost to the trust of securities of the average cost a by means of a moving average calculated by subtracting from the total cost of securities on hand immediately preceding a particular sale or distribution an amount computed by multiplying the number of securities sold or distributed by the average cost of all securities on hand preceding such sale or distribution as set forth in the analysis below subparagraph d is the appropriate regulation sec_1 a b ii method for determining plan x's basis in the shares of company m common_stock allocated on date g as none of subparagraphs a through c applies of to use the method under subparagraph a to determine basis securities must have been earmarked for the account of a particular participant in plan x at the time they were purchased or contributed to the plan prior to date g plan x never earmarked or otherwise designated any number of shares of company m common_stock to specific plan x participants and earnings or losses on such stock and the other fund d assets were allocated to participant accounts quarterly because the shares of company m common_stock were not earmarked at the time they were contributed to plan x's trust subparagraph a does not apply for purposes of determining the basis of shares allocated to plan xx participant accounts as instead shares of stock were held in fund d of date g under the method set forth in subparagraph b shares of stock must have been allocated within_12_months from the acquisition of such shares by plan x never allocated shares of company m common_stock to particular participant accounts until date g which was more than twelve months after the time the stock was acquired by plan x therefore subparagraph b does not apply for purposes of determining the basis of shares allocated to participant accounts as plan x however of date g - to apply for subparagraph c fund dora specified portion thereof must have been invested in one particular type of security of company m and the securities must not have been sold except to pay for benefits or to provide liquidity necessary for the trustee to exercise rights under plan x the shares of company m common_stock were commingled with other plan assets in fund d at all times prior to date g in addition such shares were sold on three occasions not solely for the purpose of providing benefits or other rights under the plan therefore subparagraph c for purposes of determining the basis of shares allocated to participant accounts as does not apply of date g because none of subparagraphs a through c applies subparagraph d must apply regarding the initial allocation of shares to plan x participant accounts as of date g subparagraph d states in pertinent part that i n all other cases there shall be used the average cost_basis trust at the time of distribution the basis of previously unallocated shares of company m common_stock may be computed using date g as participant accounts to the trust of employer_securities owned by the it were a time of distribution to or other if thus with respect to your ruling_request the service concludes as follows that under plan x as amended and restated the basis of previously unallocated shares of company m common_stock that were allocated to plan x participant accounts on date g may be determined under the moving average method described in sec_1 a b ii da using date g as the time of distribution so that the basis assigned to any share of company m stock allocated to account on said date will be plan x's average original cost_basis in all shares of company m common_stock held by plan x on date g a plan xx participant’s this ruling is directed solely to the taxpayer who requested it not be used or cited by others as precedent code sec_6110 provides that it may pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely yours prenes u flor frances v sloan chief employee_plans technical branch enclosures deleted copy of letter_ruling fo ah
